Title: Louisa Catherine Johnson to John Quincy Adams, 31 January 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Janry. 31 1797
          
          Yes, my beloved friend, my spirit is roused, and I am determined to bear with fortitude what it is vain to lament— E’re this, you will have recieved my letter in answer to yours of December the 20, in which I have explained my sentiments as clearly as possible, it probably has displeased you, but remember my situation admits not of hesitation, or affectation, and though while I wrote it I was conscious it would distress you, perhaps offend you, I felt it absolutely necessary to convince you that however weak my conduct may have appeared, it will bear the strictest investigation—
          I regret most sincerely ever having expressed a wish to meet you

in Holland, since it appears to have given you so much uneasiness, but indeed my friend you are causelessly alarmed, I really never have mentioned it to my father which you will know by my letter of the 17, and be satisfied that should he again offer to take me, I would immediately refuse believe me I should be sorry to put it in your power, or in that of the world, to say I wished to force myself upon any man or into any family— You tell me that our visit would neither have been consistent with your delicacy or my dignity, I rather think you ought to have reversed it, and said, it would have been inconsistent with your dignity, and my delicacy, whatever appearance my conduct may have to you I know not, but I am perfectly satisfied with its appearance to the world— I really am fearful that there has been a great want of dignity on my part, or I should not have had the mortification of recieving two such letters as you have lately favored me with, which suffer me to say are as unaccountable as undeserved, you seem to me to have very little knowledge of my disposition, or you would easily have seen that such letters would not pass unnoticed—
          You appear to regret what has passed in respect to my attending you to Lisbon, if such is the case you have certainly taken an improper method of shewing this regret, if it is not I beg your pardon for having even thought it— You recommend Madame de Staels Book to me, I intend to read it though I can with pleasure inform you, that you have been a more able instructor in philosophy, than she possibly can be— I have acquired a great deal lately, and I think after the perusal of her book, I shall become adequate to every trial—
          Yet much as I avow myself offended and hurt at your late conduct, I would not relinquish the smallest particle of my affection if I could—
          I confess I am almost astonished myself at the weakness I have betrayed, it now strikes me in a most glaring light, and I can scarcely believe it possible that I could have acted in so ridiculous a manner— I own I feel myself humbled when I reflect, that I have myself put it in your power to write me in this stile, but alas it too often happens, that the best motives may be perverted and often made to appear the worst—
          My letter in answer to yours, will shew that I have ceased to repine, and that I am prepared for our departure for America, therefore you need be under no apprehension, of my abandoning myself to childish weakness, or idle lamentation—
          You mention the pain it gives you to write me in this stile, if thus

painful to you judge what it must be to me, whose mind must be doubly wounded at the idea of having given rise to it—
          Ah my beloved friend, this boasted philosophy that I have heard so much of is indeed a dreadful thing, I have too much reason to dislike it, as I see too plainly that it dictates every action, and guides your pen I hope in contradiction to your feelings— When you were here you have often said that you could see no fault in your Louisa, but alas how are you changed, you now charge her with impropriety of conduct, and there is even an indication of want of delicacy—
          Let me entreat you to destroy, and if possible to erase from your memory that unfortunate letter, which has been productive of our mutual anxiety, and rest assured I will never again offend you with any thing of the sort— however long our seperation may be you will find that I am as capable of bearing it as yourself and I hope in time to convince you, that I possess both fortitude and dignity, sufficient at least to conceal any unbecoming emotions, if not entirely to conquer them—
          True “we should indeed be unfit for the course of life in prospect before us, if we indulged ourselves in dreams of finding our way strewed with flowers, or its borders lined with down,” no, delusive as may have been my imagination, I have never dreamt of cloudless skies yet did I not expect that you would have been the person to have strewn my path with needless thorns
          Adieu my beloved and most esteemed friend, may you enjoy every happiness, and may you never feel the anguish, your late severity has occasioned, your still tenderly attached and truely faithful,
          
            Louisa C. Johnson
          
        